                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     In re Application of                                Case No. 5:21-MC-80110-LHK
Northern District of California
 United States District Court




                                  13     ROANOKE INSURANCE GROUP, INC.;
                                         W.E. COX CLAIMS GROUP (USA) LLC,                    SUA SPONTE JUDICIAL REFERRAL
                                                                                             FOR PURPOSES OF DETERMINING
                                  14                                                         RELATIONSHIP OF CASES
                                                        Applicants,
                                  15

                                  16

                                  17
                                              On June 1, 2021, the Court ordered the parties to file a consent/declination to the
                                  18

                                  19   jurisdiction of United States Magistrate Judge Laurel Beeler by Friday, June 4, 2021. The Court

                                  20   informed the parties that if the parties consented to Judge Beeler’s jurisdiction, the Court would

                                  21   refer this case to Judge Beeler to determine if it is related to Case Nos. 21-MC-80107-LB and 21-
                                  22
                                       MC-80113-LB.
                                  23
                                              The parties have now consented to Magistrate Judge jurisdiction. See ECF Nos. 25, 26.
                                  24
                                       Therefore, in accordance with Civil Local Rule 3-12(c), it is hereby ORDERED that the above
                                  25
                                       captioned case is referred to Magistrate Judge Beeler to determine whether it is related to Case
                                  26

                                  27   Nos. 21-MC-80107-LB and 21-MC-80113-LB.

                                  28                                                     1
                                       Case No. 21-MC-80110-LHK
                                       SUA SPONTE JUDICIAL REFERRAL FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
                                   1   IT IS SO ORDERED.

                                   2   Dated: June 8, 2021

                                   3                                           ______________________________________
                                                                               LUCY H. KOH
                                   4                                           United States District Judge
                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                            2
                                       Case No. 21-MC-80110-LHK
                                       SUA SPONTE JUDICIAL REFERRAL FOR PURPOSES OF DETERMINING RELATIONSHIP OF CASES
